—Appeal by the defendant, as limited by her motion, from (1) a sentence of the Supreme Court, Kings *625County (Meyer, J.), imposed April 28, 1992, under S.C.I. No. 7959/90, (2) an amended sentence of the same court (Kramer, J.), imposed July 14, 1992, under Indictment No. 13277/89, and (3) a sentence of the same court (Lewis, J.), imposed August 20, 1992, under Indictment No. 3765/92.
Ordered that the sentences and amended sentence are affirmed.
The sentence imposed on April 28, 1992, was the minimum for the defendant’s conviction of a class C felony as a second felony offender (see, Penal Law § 70.06 [3], [4]). In addition, the sentence imposed on August 20, 1992, was the result of a negotiated plea bargain, and we find no basis to disturb it (see, People v Kazepis, 101 AD2d 816).
As to the amended sentence imposed on July 14, 1992, we find no merit to the defendant’s contention that it is harsh or excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Rosenblatt, Miller, Copertino and Krausman, JJ., concur.